Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20             PageID.359     Page 1 of 21



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

PRIORITIES USA, and
MARISSA ACCARDO,

       Plaintiffs,

v.                                                       Case No. 19-13188

JOCELYN BENSON,

     Defendant.
__________________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION TO DISMISS AND
                    GRANTING MOTION TO INTERVENE

       Plaintiffs Priorities USA (“Priorities”) and Marissa Accardo bring this action

against Defendant Jocelyn Benson in her official capacity as Michigan Secretary of

State under 42 U.S.C. § 1983. (ECF No. 15.) Plaintiffs challenge Michigan’s “signature

matching” laws, whereby election officials inspect and verify purported signatures for

voters’ absentee ballot applications and absentee ballots. Plaintiffs allege that signature

matching constitutes an undue burden on the right to vote, in violation of the First and

Fourteenth Amendments, and violates the equal protection and procedural due process

guarantees of the Fourteenth Amendment. (Id., PageID.162-65, ¶¶ 62-79.)

       The Michigan Senate and the Michigan House of Representatives (“Legislature”)

move for mandatory and permissive intervention. (ECF No. 7.) They argue that

Defendant does not adequately represent their interests in defending Michigan’s

election laws. (Id.) Plaintiffs filed a response and the Legislature has replied. (ECF Nos.

11, 14.)
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20             PageID.360     Page 2 of 21



       Defendant moves to dismiss Priorities under Federal Rule of Civil Procedure

12(b)(1) and (6) for lack of standing. (ECF No. 17.) Defendant does not contest

Accardo’s standing. Plaintiffs responded to Defendant’s motion, but Defendant did not

reply. (ECF Nos. 18.)

       The court finds a hearing unnecessary. E.D. Mich. L.R. 7.1(f)(2). For the reasons

provided below, the court will deny Defendant’s motion to dismiss and grant the

Legislature’s motion to intervene.

                                     I. BACKGROUND

       The following are facts as alleged in Plaintiff’s complaint. In a motion to dismiss,

the court accepts Plaintiff’s factual allegations as true but makes no overt finding as to

truth or falsity. Kardules v. City of Columbus, 95 F.3d 1335, 1346 (6th Cir. 1996).

       Accardo is a nineteen-year-old resident of Canton Township, Michigan. (ECF No.

15, PageID.147-48, ¶ 20.) She is currently a college student. (Id.) In high school and at

the age of seventeen, Accardo registered to vote in Michigan and signed a voter

registration card. (Id.) When away for college, Accardo received an absentee ballot for

the 2018 November general election. (Id.) After completing the ballot and providing a

signature, Accardo filed the ballot with the Canton Township clerk. (Id.) The clerk then

reviewed Accardo’s signature under procedures established by Michigan’s signature

matching laws. (Id., PageID.140-41, ¶ 1.) The clerk determined that the ballot’s

signature did not adequately match the signature on the voter registration card. (Id.)

Accardo’s vote was discarded and not counted. (Id.) Accardo plans to vote again in the

2020 November general election. (Id.)




                                             2
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20              PageID.361     Page 3 of 21



       Voters who wish to vote in elections in Michigan must register. Mich. Comp.

Laws § 168.491. Voter registration applications require a signature. Mich. Comp. Laws.

§ 168.495(o). If voters wish to vote absentee, they must also sign and complete an

absentee ballot application. Mich. Comp. Laws § 168.759(3)-(4). Upon submission to a

city or township clerk, a voter’s signature is compared to a digitized signature on file in a

government database. (Id., PageID.141, ¶ 2 (citing Mich. Comp. Laws § 168.761(1)-

(2)).) If there is no such signature on an electronic source, the clerk compares the

voter’s absentee ballot application signature with a “master card,” generally taken from

the voter’s voter registration application. (Id.) The clerk rejects absentee ballot

applications if signatures are found to differ. (Id.)

       Once a voter’s absentee ballot application is accepted, the voter can proceed to

vote absentee. (Id., PageID.141-42, ¶ 3.) Voters must complete and sign absentee

ballots and then submit them to the city or township clerk. (Id. (citing Mich. Comp. Laws

§ 168.765a(6)).) The clerk receives absentee ballots and checks if the signature

matches the voter’s signature on file, again taken from either the government’s

electronic database or the voter’s voter registration application. (Id.) If the signatures do

not match, the ballot is rejected. (Id.) Ballots are then transferred to a board of election

inspectors to conduct a second review. (Id., PageID.142, ¶ 4 (citing Mich. Comp. Laws §

168.766(1)(a), (2)).) If the ballot signature does not match the voter’s digitized signature

or the voter’s “master card,” the vote is rejected. (Id.) At some point in the absentee

ballot verification process, Accardo’s ballot was rejected. (Id., ¶ 5.)

       Priorities is a self-identified “progressive advocacy and service organization.” (Id.,

PageID.148-49, ¶ 21.) The group “works to help educate, mobilize, and turn out voters



                                               3
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20              PageID.362      Page 4 of 21



across the country” and spends millions of dollars doing so. (Id.) In Michigan alone, the

group plans “to invest $100 million” and has already expended “over $1,000,000.” (Id.)

Michigan’s signature matching laws “frustrat[e]” these efforts. (Id.) Priorities “is

expending and diverting additional funds” in response to the possibility that some voters

it intends to mobilize will have ballots rejected due to an inability to pass Michigan’s

signature-matching process. (Id.)

                                     II. STANDARDS

                                        A. Standing

       Article III Section 2 of the United States Constitution limits judicial power to cases

and controversies. Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). “Standing to

sue is a doctrine rooted in the traditional understanding of a case and controversy.” Id.

“The Supreme Court has enumerated the following elements necessary to establish

standing:

       First, Plaintiff must have suffered an injury in fact–an invasion of a legally-
       protected interest which is (a) concrete and particularized; and (b) actual
       or imminent, not conjectural or hypothetical. Second, there must be a
       causal connection between the injury and the conduct complained of–the
       injury has to be fairly traceable to the challenged action of the defendant,
       and not the result of the independent action of some third party not before
       the court. Third, it must be likely, as opposed to merely speculative, that
       the injury will be redressed by a favorable decision.”

Parsons v. U.S. Dept. of Justice, 801 F.3d 701, 710 (6th Cir. 2015) (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). When reviewing a motion to

dismiss on the basis of standing, the court “must accept as true all material allegations

of the complaint, and must construe the complaint in favor of the complaining party.”

Kardules, 95 F.3d at 1346 (quoting Warth v. Seldin, 422 U.S. 490, 501 (1975)). The

plaintiff does, however, bear the burden of establishing standing and must “clearly

                                              4
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20              PageID.363     Page 5 of 21



allege facts demonstrating each element.” Parsons, 801 F.3d at 710 (quoting Warth,

422 U.S. at 518).

                                      B. Intervention

       Federal Rule of Civil Procedure 24 provides an avenue for parties to intervene

into ongoing lawsuits. There are two forms of intervention, permissive and mandatory.

Id. Overall, the requirements for intervention “should be broadly construed in favor of

potential intervenors.” Stupak-Thrall v. Glickman, 226 F.3d 467, 472-73 (6th Cir. 2000)

(quoting Purnell v. City of Akron, 925 F.2d 941, 951 (6th Cir. 1991)).

       Permissive intervention has a less exacting standard than mandatory intervention

and courts are given greater discretion to decide motions for permissive intervention.

Grubbs v. Norris, 870 F.2d 343, 345 (6th Cir. 1989) (quoting Stringfellow v. Concerned

Neighbors, 480 U.S. 370, 382 (1987)) (“[A] district court has less discretion to limit the

participation of an intervenor of right than of a permissive intervenor.”). “On a timely

motion, the court may permit anyone to intervene who . . . has a claim or defense that

shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1).

Further, “[i]n exercising its discretion, the court must consider whether the intervention

will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ.

P. 24(b)(3).

       The proposed intervenor has the burden to “establish that the motion for

intervention is timely and alleges at least one common question of law or fact.” United

States v. Michigan, 424 F.3d 438, 445 (6th Cir. 2005) (citing Michigan State AFL-CIO v.

Miller, 103 F.3d 1240, 1248 (6th Cir. 1997)). “[T]he district court must then balance

undue delay and prejudice to the original parties, if any, and any other relevant factors



                                              5
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20               PageID.364     Page 6 of 21



to determine, whether, in the court’s discretion, intervention should be allowed.” Id. The

court’s decision on permissive intervention is “reversed only for clear abuse of discretion

by the trial judge.” Purnell, 925 F.2d at 951 (citing Meyer Goldberg, Inc. v. Fisher Foods,

Inc., 823 F.2d 159, 161 (6th Cir. 1987)).

        For mandatory intervention, “the court must permit anyone to intervene who . . .

claims an interest relating to the property or transaction that is the subject of the action,

and is so situated that disposing of the action may as practical matter impair or impede

the movant’s ability to protect its interest, unless existing parties adequately represent

that interest.” Fed. R. Civ. P. 24(a). The proposed intervenor must show that: “1) the

application was timely filed; 2) the applicant possesses a substantial legal interest in the

case; 3) the applicant’s ability to protect its interest will be impaired without intervention;

and 4) the existing parties will not adequately represent the applicant’s interest.” Blount-

Hill v. Zelman, 636 F.3d 278, 283 (6th Cir. 2011) (citing Grutter v. Bollinger, 188 F.3d

394, 397-98 (6th Cir. 1999)). If any of these requirements is not met, the intervention will

not be granted. Id. Motions to intervene are reviewed de novo, “except for the timeliness

element, which is reviewed for an abuse of discretion.” Coalition to Defend Affirmative

Action v. Granholm, 501 F.3d 775, 779 (6th Cir. 2007) (quoting Northland Family

Planning Clinic, Inc. v. Cox, 487 F.3d 323, 344 (6th Cir. 2007)).

                                      III. DISCUSSION

        Defendant moves to dismiss Priorities due to lack of standing. The Legislature

separately moves to intervene as defendants. The court will address each motion in

turn.




                                               6
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20                PageID.365      Page 7 of 21



                            A. Defendant’s Motion to Dismiss

       Defendant argues that Priorities cannot be a party to the lawsuit. The thrust of

the claim is that Priorities alleges it suffers only a diversion of resources, in that it

willingly chooses to take on financial obligations to combat what it believes a negative

societal event, i.e., the rejection of absentee ballot applications and absentee ballots for

a lack of matching signatures. Taking upon themselves a campaign of spending without

a direct and immediate impact on pre-existing structures of the Priorities organization,

so Defendant’s reasoning goes, amounts to a “generalized grievance,” outside the

definition of an “injury in fact.” In re Capital Contracting Co., 924 F.3d 890, 897 (6th Cir.

2019) (“A particularized injury affects the party in a specific way (in contrast to a

generalized grievance), and a concrete injury affects the party in a real way (in contrast

to an abstract grievance).”).

       Defendant presents a strong case for dismissing Priorities; at the same time she

concedes the legitimacy of Accardo’s standing. (ECF No. 17, PageID.188 (“[Accardo]

appears to have standing to raise the claims in the amended complaint.”).) Defendant

also asks the court to engage in analysis of the extent of Article III standing within a set

of sharply contested interpretations related to claims that will, ultimately, continue to be

litigated as this case will not at this time be dismissed. The court does not see a

persuasive reason for doing so now: courts have generally refrained from expending

judicial resources on standing disputes that will not impact the ultimate disposition of the

claims presented. As the Sixth Circuit stated in Phillips v. Snyder, 836 F.3d 707, 714 n.2

(6th Cir. 2016), “when one party has standing to bring a claim, the identical claims

brought by other parties to the same lawsuit are justiciable.” See also Rumsfeld v.



                                               7
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20               PageID.366      Page 8 of 21



Forum for Acad. and Inst. Rights, Inc., 547 U.S. 47, 52 n.2 (2006) (The Supreme Court

agreeing with the Second Circuit that “the presence of one party with standing is

sufficient to satisfy Article III’s case-or-controversy requirement”); Parsons, 801 F.3d at

710 (citations removed) (“A plaintiff must have standing for each claim pursued in

federal court. However, only one plaintiff needs to have standing in order for the suit to

move forward.”); Am. Civil Liberties Union of Ky. v. Grayson Co., Ky., 591 F.3d 837, 843

(6th Cir. 2010) (“The presence of one party with standing is sufficient.”); Am. Civil

Liberties Union v. Nat’l Sec. Agency, 493 F.3d 644, 652 (6th Cir. 2007) (“[F]or purposes

of the asserted declaratory judgment—though not necessarily for the requested

injunction—it is only necessary that one plaintiff have standing.”). Nonetheless, each

form of relief sought must pass the court’s justiciability requirements. Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185 (2000) (quoting Lewis

v. Casey, 518 U.S. 343, 358 n.6 (1996) (“[A] plaintiff must demonstrate standing

separately for each form of relief sought . . . . ‘Standing is not dispensed in gross.’”).

The court will not decide new issues outside of “identical claims” brought by a plaintiff

with standing and will not add damages or remedies based on claims brought by a

plaintiff lacking standing. Phillips, 836 F.3d at 714 n.2.

       The reasoning behind this principle is preservation of judicial resources. It does

not prohibit a court from ruling on a plaintiff’s standing if another plaintiff asserts an

identical claim. Fednav Ltd. v. Chester, 547 F.3d 607, 614 (6th Cir. 2008) (“Our

determination of standing is both plaintiff- and provision-specific. That one plaintiff has

standing to assert a particular claim does not mean that all of them do.”); Am. Civil

Liberties Union v. Nat’l Sec. Agency, 493 F.3d at 652 (citations removed) (emphasis in



                                               8
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20               PageID.367      Page 9 of 21



original) (“The standing inquiry requires careful judicial examination of a complaint’s

allegations to ascertain whether the particular plaintiff is entitled to an adjudication of the

particular claims asserted.”). A district court in this Circuit explained this concept:

       As an initial matter, Plaintiffs posit that “[b]ecause Plaintiff Dummett
       has standing, all other Plaintiffs in the instant case, including Liberty Legal
       Foundation, also have standing.” The Court finds that Plaintiffs' theory
       actually misstates the law. The Supreme Court has held that
       “the presence of one party with standing is sufficient to satisfy Article III's
       case-or-controversy requirement.” [Rumsfeld, 547 U.S. at 52 n.2]
       Therefore, Plaintiffs must allege specific facts to show that at least one
       named Plaintiff has standing to bring these claims. One
       Plaintiff's standing, however, is not imputed to other named Plaintiffs [sic]
       who lack standing. Therefore, the Court will take up standing to participate
       in this suit as to each named Plaintiff and examine the pleadings to
       determine whether the elements of standing are stated with the requisite
       specificity.

Liberty Legal Found. v. Nat’l Democratic Party of the USA, Inc., 875 F.Supp.2d 791,

799-800 (W.D. Tenn. 2012) (Anderson, J.). In essence, the presence of someone with

standing to bring a claim does not imply standing for all plaintiffs asserting that claim,

giving rise to a court’s hesitancy to engage in analysis that will not impact the ultimate

disposition of the claim.

       The court, in the exercise its discretion, will permit Priorities to continue in this

lawsuit. Although Defendant presents substantial arguments that Priorities has not

suffered an “injury in fact,” its resolution is by no means obvious, nor is the outcome

certain. Parsons, 801 F.3d at 710. A complete analysis would expend valuable time and

resources, but would have no effect on the significant and immediate issues presented

in this litigation. (See ECF No. 22 (Plaintiffs moving the court to enjoin the State of

Michigan’s election process for the November 2020 elections).) The 2020 general

election approaches; important aspects of Michigan’s election laws are at issue.



                                               9
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20               PageID.368     Page 10 of 21



        If, going forward in this suit, Priorities seeks damages or remedies distinct from

 those sought by Accardo, or if Priorities’ claims diverge in substance and analysis from

 Accardo to the extent that dismissing Priorities would actually affect the merits of the

 case, the court will then consider a decision on the question of Priorities’ standing.

 Further, were Accardo to be dismissed from this lawsuit, the court would certainly

 address Priorities’ standing. Loren v. Blue Cross & Blue Shield of Mich., 505 F.3d 598,

 607 (6th Cir. 2007) (quoting Raines v. Byrd, 521 U.S. 811, 818 (1997)) (“[N]o principle is

 more fundamental to the judiciary’s proper role in our system of government that the

 constitutional limitation of federal-court jurisdiction to actual cases or controversies.”).

        It is of course possible that Defendant may later move to have Priorities

 dismissed, through summary judgment or otherwise. For the time being, however,

 Defendant’s motion is denied.

                         B. The Legislature’s Motion to Intervene

        Michigan’s Legislature moves to intervene in this lawsuit, claiming Defendant

 may not represent adequately its interest in defending duly enacted laws. Priorities

 presents determined opposition to the motion; Defendant, silent, does not.

        The court finds the Legislature’s involvement in this suit warranted and will grant

 permissive intervention.

                                        i. Timeliness

        The Legislature’s motion to intervene must first be timely. Fed. R. Civ. P.

 24(b)(1); United States v. Michigan, 424 F.3d at 445. Courts consider the following

 factors when deciding whether a motion to intervene is timely:

        (1) the point to which the suit has progressed; (2) the purpose for
        which intervention is sought; (3) the length of time preceding the

                                               10
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20              PageID.369      Page 11 of 21



        application during which the proposed intervenors knew or should have
        known of their interest in the case; (4) the prejudice to the original parties
        due to the proposed intervenors' failure to promptly intervene after they
        knew or reasonably should have known of their interest in the case; and
        (5) the existence of unusual circumstances militating against or in favor
        of intervention.

 Stupak-Thrall, 226 F.3d at 472-73 (quoting Jansen v. City of Cincinnati, 904 F.2d

 336, 340 (6th Cir. 1990)). “No one factor is dispositive, but rather the

 determination of whether a motion to intervene is timely should be evaluated in

 the context of all relevant circumstances.” Zelman, 636 F.3d at 284.

         Priorities filed this lawsuit on October 30, 2019 and the Legislature moved

 to intervene on November 27, 2019, a mere twenty business days later

 (nineteen, accounting for the effect of Veterans’ Day). It is difficult to imagine a

 more timely intervention. All the more so in view of the Legislature not having

 been served or otherwise formally noticed. Indeed, the Legislature moved to

 intervene even before Defendant responded to the complaint by filing a motion to

 dismiss on December 12, 2019. (ECF No. 12.) The Legislature is clearly

 motivated and was diligent and effective in proposing intervention at the earliest

 possible stage of the litigation.

        First, the Legislature moved to intervene before the case progressed at all,

 before preliminary dispositive motions and well before discovery began.

 Glickman, 226 F.3d at 473.

        Second, the Legislature seeks to intervene on the concern that Defendant

 may not fully and aggressively defend the election laws at issue, specifically in

 terms of possible settlement. The court need not opine as to the merits of this

 argument, but the Legislature has certainly moved to intervene in time to achieve

                                              11
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20                PageID.370        Page 12 of 21



 its purposes. Id. With Plaintiffs having moved for a permanent injunction against

 the State on February 25, 2020, the Legislature will have an opportunity to

 address the merits thereof, and, if it so desires, to provide input on the terms of

 any settlement the parties may seek to bring about.

        Third, the length of time prior to filing was minimal. Considering delays in

 information and the time needed to draft a motion. There exists no earlier time

 the Legislature “should have known of their interests in [this] case.” Id.

        Fourth, the court finds that the Legislature “promptly intervened.” Id. Thus,

 any consideration of prejudice resulting from the Legislature’s “failure to promptly

 intervene” is unnecessary. Id. If such an analysis were to be undertaken, the

 court would find no prejudice.

        Fifth and lastly, there are no “unusual circumstances militating against”

 intervention. Id. In fact, given the unique impact this suit could have on upcoming

 elections, the court anticipates the Legislature’s involvement as being important

 and helpful, perhaps even indispensable. 1

        Considering “all relevant circumstances,” the Legislature was timely.

 Zelman, 636 F.3d at 284. Plaintiffs and Defendant do not contest this finding.

                           ii. Common Question of Fact or Law

        The Legislature shares a “common question of law or fact” with the

 original action. Fed. R. Civ. P. 24(b)(1). It seeks to protect its interest in the

 State’s election laws. The laws challenged by Plaintiffs were enacted by the




 1        For a more thorough discussion of the Legislature’s interest and the importance
 of its involvement in this suit, see infra Sections III.B.ii, III.B.iii, and III.B.iv.
                                               12
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20               PageID.371      Page 13 of 21



 Legislature. Mich. Const. art. IV, § 26 (“No bill shall become a law without the

 concurrence of a majority of the members elected to and serving in each

 house.”). The Michigan Constitution also expressly gives power to the Legislature

 to “enact laws . . . to preserve the purity of elections,” an area of authority into

 which anti-fraud measures, such as the signature matching laws at issue, would

 fall. Mich. Const. art. II, § 4(2). Signature matching laws also are significant in

 absentee voting procedures, and the Michigan Constitution specifically grants the

 Legislature the responsibility “to provide for a system of voter registration and

 absentee voting.” Id.

        The Michigan Legislature is a separate and coequal branch of

 government. Mich. Const. art. III, § 2 (“The powers of government are divided

 into three branches: legislative, executive and judicial.”); Judicial Attorneys Ass’n

 v. State, 459 Mich. 291, 305 (1998) (quoting United States v. Will, 449 U.S. 200,

 228 (1980)) (“[A]n indispensable ingredient of the concept of coequal branches of

 government is that each branch must recognize and respect the limits on its own

 authority and the boundaries of authority delegated to the other branches.”).

 Although the Executive Branch, represented by Defendant, is tasked with

 enforcing the law and providing the primary defense against lawsuits directed at

 the State, the Legislature has an interest in the preservation and constitutionality

 of the laws governing the State. Mich. Comp. Laws § 14.29 (“It shall be the duty

 of the attorney general . . . to prosecute and defend all suits relating to matters

 connected with [the executive branch].”); Karcher v. May, 484 U.S. 72 (1987)

 (accepting a state legislature’s intervention to defend a state law challenged on



                                               13
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20               PageID.372      Page 14 of 21



 constitutional grounds); I.N.S. v. Chadha, 462 U.S. 919, 940 (1983) (recognizing

 in the federal context that the legislature has an interest in “defend[ing] the

 validity of a statute,” and if the executive refuses to defend a law, the legislature

 is, in fact, the “proper party”); Taxpayers of Mich. Against Casinos v. State, 471

 Mich. 306, 356 (2004) (Weaver, J., concurring) (citing 16A Am. Jur. 2d

 Constitutional Law §§ 258, 275 (2004)) (“The executive power is, first and

 foremost, the power to enforce the laws or to put the laws enacted by the

 Legislature into effect.”).

        The collection of elected officials constituting the Legislature will be

 affected in a way unlike the average population. Michigan’s voting procedures

 determine how elected representatives are selected. League of Women Voters of

 Mich. v. Johnson, 902 F.3d 572, 579 (6th Cir. 2018) (reversing a denial of

 intervention for Michigan congressmen in a case challenging the map of electoral

 districts, reasoning that the issues in the case “affect the [c]ongressmen directly

 and substantially by determining which constituents [they] must court for votes

 and represent in the legislature” and that the “[c]ongressmen serve constituents

 and support legislation that will benefit the district and individuals and groups

 therein”); League of Women Voters of Mich. v. Benson, No. 17-cv-14148, 2019

 WL 8106247, at *1 (E.D. Mich. Feb. 1, 2019) (Clay, Hood, Quist, J.J.) (granting

 mandatory intervention for the Michigan Senate based on the Senate’s alleged

 interest in the boundaries of voting districts that select members). If Plaintiff is

 successful, it could allow substantially more submitted ballots to be counted,

 potentially changing the results of elections and the makeup of the legislature.



                                               14
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20                PageID.373        Page 15 of 21



        The Legislature’s alleged interest is directly related to Plaintiffs’ claims

 against Michigan’s signature matching laws. If Plaintiff prevails in obtaining an

 injunction against the enforcement of the signature matching laws or in a

 judgment that the laws are unconstitutional, the laws that the Legislature

 enacted, that the Legislature is tasked with designing, and that impact the

 manner in which members the Legislature are chosen will be essentially declared

 void, whether temporarily or permanently. This is not a situation where the

 interest of the Legislature is only peripherally relevant and where the main

 contests in the case have no effect on that interest. See Kirsch v. Dean, 733 Fed.

 App’x 268, 279 (6th Cir. 2018) (affirming denial of permissive intervention,

 mentioning that the proposed intervenor sought to litigate “an issue that is

 entirely tangential to the [relevant questions in the original lawsuit]” and thus did

 not have “a common question of law or fact”); Bay Mills Indian Comm. V. Snyder,

 720 Fed. App’x 754 (6th Cir. 2018) (finding “a common question of law or fact”

 lacking when the proposed intervenor was not a party to the agreement central to

 the dispute and whose only interest was the interpretation of a generally

 applicable statute, like an “employer . . . interven[ing] in any Title VII suit”).

 Priorities, as the only party objecting to intervention, does not contest this finding.

                                iii. Undue Delay or Prejudice

        The Legislature’s intervention will not cause “undue delay or prejudice” to

 the original parties. Fed. R. Civ. P. 24(b)(3); United States v. Michigan, 424 F.3d

 at 445. The Legislature is not attempting to inject wholly unseen, unnecessary, or

 irrelevant issues into this litigation. Kirsch, 733 Fed. App’x at 279 (reasoning that



                                                15
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20               PageID.374     Page 16 of 21



 denial of permissive intervention may be appropriate where the proposed

 intervention would require litigation of new ethical questions); United States v.

 Michigan, 424 F.3d at 445 (affirming denial of permissive intervention when the

 proposed intervenor sought to litigate new and complex issues that would require

 “prolonged discovery”). But see Johnson, 902 F.3d 578-79 (reversing denial of

 permissive intervention when factors weighed strongly in favor of intervention,

 despite the proposed intervenor attempting to raise new defenses). If allowed to

 intervene, the Legislature would address the same issues Defendant must

 confront, namely whether Michigan’s signature matching laws violate the First

 and Fourteenth Amendments. (ECF No. 1, PageID.22-26 (Plaintiffs’ constitutional

 claims).)

        Further, the Legislature moved to intervene at the earliest possible stage

 of litigation. The court and the parties would not be forced to reopen discovery

 and relitigate previously decided motions. Bradley v. Miliken, 828 F.2d 1186,

 1194 (6th Cir. 1987) (affirming denial of permissive intervention, mentioning “the

 advanced age of the case,” “the possible adverse effect of further delays,” and

 the fact that successful intervention may result in “the court reconsider[ing] its

 prior rulings” in finding that the “concern over delay and prejudice to the parties is

 particularly apparent”). The Legislature is in a strong position to participate in all

 stages of this litigation, virtually from inception.

        While it uses strong language in its motion for intervention, the Legislature

 attempts no more than to become a defendant and litigate the claims Plaintiffs

 have currently presented. It may be true that adding another party would add



                                                16
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20              PageID.375      Page 17 of 21



 time and energy, for example requiring additional deposition questions or

 additional briefing on some motions. It may also be true that the Legislature could

 add different, and potentially successful, defenses to the signature matching laws

 during the course of litigation. However, expending such additional energy is not

 a waste, and appears to the court’s satisfaction as important to effectuate the

 Legislature’s purpose, providing a vigorous defense to Michigan’s election laws.

 If there are costs or inefficiencies in the process, the court finds them worthwhile.

        Considering that Defendant’s motion to dismiss fails on procedural

 grounds, and even if successful would have still required the court to conduct a

 merits analysis at some point, the case will progress to the next and significant

 phase of this litigation: deciding the fate of anti-fraud procedures in the state

 election system. The court finds that Plaintiffs will not be unfairly prejudiced in

 having a motivated opponent that is willing to contest this case’s important legal

 questions. Defendant, again, offers no dispute about the Legislature’s entry into

 the case.

                       iv. Other Factors the Court Finds Relevant

        “Other relevant factors” weigh in favor of the Legislature’s intervention.

 United States v. Michigan, 424 F.3d at 445. The Legislature argues Defendant

 will not fully and adequately defend Michigan’s signature matching laws and may

 even abandon her role as an adversarial party, as she has done in other

 lawsuits. League of Women Voters of Mich. v. Benson, No. 2019 WL 8106247, at

 *1 (“Benson recently replaced her predecessor as Defendant, and unlike former

 Secretary of State Ruth Johnson, refuses to defend the existing legislative



                                              17
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20              PageID.376       Page 18 of 21



 maps.”). The court makes no determination as to any such issues, and in fact,

 rejects any suggestion that how Defendant will treat this case going forward can

 be predicted based upon the mere political party identity of the present Secretary

 of State and the incumbent Michigan Attorney General, even considering

 previous public statements they have made about Michigan’s election laws.

        Recall that Defendant moved to dismiss before Accardo was added, and

 when Priorities was the only Plaintiff. (ECF No. 12.) If Defendant had been

 successful at that initial point, this case would have come to an end and there

 would have been no need for the Legislature to intervene. 2

        Nonetheless, having denied Defendant’s motion to dismiss, it is important

 for the court to hear the Legislature’s voice. The Legislature is an interested party

 willing to perform research and provide analysis that (the court hopes) will be

 well-reasoned and of assistance to the court’s work. Whether its arguments are

 or are not successful is not determinative. At issue is the fate of an important

 aspect of Michigan’s electoral system, one that, depending on circumstances,

 from which direction one looks, and the law as determined by this court’s

 eventual ruling, may be determined as violative of citizens’ rights . . . or as




 2       The court must note that Defendant has failed to timely respond to Plaintiffs’
 February 25, 2020 motion for preliminary injunction. (ECF No. 22.) Defendant had until
 March 17 to respond and no response has been filed. E.D. Mich. L.R. 7.1(e)(1).
 Defendant has not contacted the court regarding an extension. The court does not
 doubt that this may well be an artifact of government and private law offices
 transforming into work-at-home environments in the wake of the current national and
 state level emergencies. But, if it were to be revealed that Defendant (or the Attorney
 General) is simply unwilling to defend this suit, it would become even more important for
 the Legislature to intervene. Chadha, 462 U.S. at 940.

                                              18
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20              PageID.377     Page 19 of 21



 preserving, consistent with constitutional standards, the integrity of Michigan’s

 elections.

        Plaintiffs have demonstrated that they intend to press forward the

 disposition of this case, filing a motion for preliminary injunction on February 25,

 2020. (ECF No. 22.) If the motion is granted in full, the court would immediately

 suspend Michigan’s signature matching system for any approaching election.

 (Id., PageID.249 (“Michigan’s Signature Matching Regime threatens to

 disenfranchise many more voters in the upcoming 2020 general election—the

 first general election in which Michigan will allow no-reason absentee voting.”).)

 Given the significance of the questions presented and the potential effect on the

 legitimacy of a national election, it is imperative that the Legislature be allowed to

 present its opinion. The court sees no reason to limit the Legislature’s

 involvement to an amicus curiae role, and will allow the legislature to participate

 fully as a party. Michigan State AFL-CIO v. Miller, 103 F.3d at 1248 (“In light of

 the district court’s decision permitting [the proposed intervenor] to participate in

 briefing and oral arguments as an amicus curiae, it is difficult to see how granting

 intervention would have materially increased either delay or prejudice.”).

        With permissive intervention granted, the court will not address the

 alternative method of mandatory intervention, which requires a higher standard of

 proof, and the court’s approval or denial of which would not impact the

 Legislature’s involvement in this suit. Grubbs, 870 F.2d at 345.




                                              19
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20              PageID.378     Page 20 of 21



                                       IV. CONCLUSION

        Defendant’s motion to dismiss would not affect the merits of the case. If granted,

 only one Plaintiff, Priorities, would be dismissed. The court will decline to review this

 complex and unripened question. Further, the Legislature has met the basic

 requirements of permissive intervention and the court will exercise discretion in allowing

 the Legislature to participate in this suit.

        Plaintiffs have filed a motion for preliminary injunction. (ECF No. 22.) Responses

 to motions for injunctive relief must be filed within twenty-one days after service of the

 motion. E.D. Mich. L.R. 7.1(e)(1).

        Given that the Legislature has only now been permitted to intervene as a

 defendant, the Legislature would ordinarily be granted twenty-one days from the issuing

 of this order to respond to Plaintiffs’ motion. However, the present State of Emergency,

 declared nationally and in Michigan, has utterly upended the court’s ordinary

 procedures and those of litigants and the attorneys representing them. Accordingly,

        IT IS ORDERED that Defendant’s “Motion to Dismiss Amended Complaint” (ECF

 No. 17) is DENIED.

        IT IS FURTHER ORDERED that the Michigan Legislature’s “Motion to Intervene”

 (ECF No. 7) is GRANTED.




                                                20
Case 3:19-cv-13188-RHC-APP ECF No. 24 filed 03/24/20                       PageID.379   Page 21 of 21




         Lastly, IT IS ORDERD that the parties are DIRECTED to meet and confer within

 two weeks of this order, or by April 7, 2020, to attempt to reach an agreement on a

 briefing schedule. The parties are FURTHER DIRECTED to report the results of the

 meeting in a joint memorandum by April 17, 2020.

                                                              s/Robert H. Cleland                 /
                                                              ROBERT H. CLELAND
                                                              UNITED STATES DISTRICT JUDGE
 Dated: March 24, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, March 24, 2020, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner                      /
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-
 13188.PRIORITIES.MotiontoDismissandMotiontoIntervene.RMK.CHD.RHC.4.docx




                                                        21
